Citation Nr: 1600387	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-20 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1979 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, which in pertinent part denied entitlement to the benefit currently sought on appeal.  

The Veteran testified before a decision review officer in December 2010.  A transcript of that hearing is associated with the claims file. 

In September 2014, the Board remanded the service connection claim for erectile dysfunction in order to obtain an adequate VA examination report.  At that time, the Board also denied the reopening of service connection claims for GERD and low back disability and denied service connection for neck disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A June 2015 Court order dismissed the appeal.  

In December 2015, the Veteran submitted an increased rating claim for headache condition and service connection claims for sleep apnea, esophageal varices and acid reflux, gastroesophageal reflux disease, gastritis, and psychiatric disability to include PTSD.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's erectile dysfunction is aggravated by his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction secondary to service-connected disabilities are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).     


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran contends that he has erectile dysfunction that is caused by his service-connected disabilities, to include his psychiatric disorder and his skin disorder.  

A March 2011 VA examination report stated that the Veteran's erectile dysfunction is less likely than not related to his service-connected skin disorder.  However, the examiner further opined that the erectile dysfunction is caused by multiple factors, to include anti-anxiety medications.  An additional medical opinion was obtained in November 2014.  The medical opinion stated that it was less likely than not that the Veteran's service-connected skin disability and headache condition caused his erection.  This opinion did not adequately consider the Veteran's service-connected psychiatric disability and the associated medication.   
In March 2015, the Board found that a specialist opinion from the Veterans Health Administration was required.  A June 2015 opinion stated that a mental illness did not contribute to the onset of his erectile dysfunction.  An additional request was sought in order to obtain an opinion regarding aggravation.  In September 2015, the VA specialist stated that it is at least as likely as not that the Veteran's erectile dysfunction is at least in part aggravated by his service-connected disabilities, to include depression and skin condition and the associated medications.  The Board finds this to be competent and credible medical evidence establishing a relationship between the Veteran's diagnosed erectile dysfunction and his service-connected disabilities.  Thus, service connection for erectile dysfunction is warranted.          


ORDER

Entitlement to service connection for erectile dysfunction is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


